Citation Nr: 0621423	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-30 147	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under Title 
38, United States Code, Chapter 30 or Chapter 34.





ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.  He also had Active Guard and Reserve service 
in the Texas Army National Guard from September 1983 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied benefits under the Montgomery GI Bill - 
Active Duty, 38 U.S.C. Chapter 30 (hereinafter MGIB-AD).

This case has already been before the Board twice previously.  
In a May 2004 decision, the Board dismissed an appeal 
regarding eligibility under the Montgomery GI Bill - Selected 
Reserves, 10 U.S.C. Chapter 1606, (hereinafter MGIB-SR) 
because the RO had misconstrued the veteran's notice of 
disagreement (NOD).  The veteran had originally requested 
MGIB-AD educational benefits.  In separate actions in June 
2003, the RO denied eligibility for MGIB-AD benefits, but 
granted MGIB-SR educational benefits under Chapter 1606.  The 
veteran's June 2003 NOD disagreed, claiming that he should 
have been awarded MGIB-AD benefits based on his active duty 
service from 1976 to 1979, not MGIB-SR benefits under Chapter 
1606.  Thus, the disagreement was with the denial of his 
request for MGIB-AD benefits, not with the award of MGIB-SR 
benefits under Chapter 1606.  Since the issue certified to 
the Board was one of disagreement with award of benefits 
under Chapter 1606, the Board dismissed the appeal because 
the veteran had not appealed that issue.    

In addition to dismissing the Chapter 1606 issue, the Board 
also remanded for the RO to issue a Statement of the Case 
(SOC) in response to the veteran's NOD regarding denial of 
MGIB-AD benefits.  

The case was returned to the Board, which remanded it again 
in November 2005 because the SOC requested in the earlier 
remand was not of record.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (Board erred in not remanding the claim to 
the RO for issuance of an SOC); see also Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).   

The Board also noted in its November 2005 remand that the 
veteran's educational benefits under Chapter 1606 had been 
terminated because he was found to be ineligible under that 
program.  As a result, the veteran had received payments for 
which he was ineligible, and he was so notified in July 2003.  
On his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran noted that, in addition to appealing the denial of 
MGIB-AD benefits, he was appealing the "reclaim of education 
money of $874.00."  The Board determined that this statement 
represented either a claim challenging a debt owed VA, or a 
claim for a waiver of collection of a debt, and referred the 
issue to the RO for further action.  The record shows that, 
while in remand, repayment of the veteran's educational debt, 
which had increased to $2860 because of continued payments to 
the veteran, was waived, and the veteran was so notified in 
January 2005.  Since the grant of waiver constitutes a 
complete grant of the benefit sought, that issue is no longer 
on appeal, and therefore is not before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

The case is once again before the Board.  It appears that the 
requested SOC had been issued in July 2004, but not included 
in the record when returned to the Board prior to its 
November 2005 remand.  Also now of record are an August 2004 
substantive appeal, a September 2004 supplemental statement 
of the case (SSOC), and another VA Form 9 dated in September 
2004, all of which should have been of record at the time of 
the Board November 2005 adjudication.

The Board notes in passing that the carelessness of 
forwarding the case to the Board after the first remand 
without inclusion of required pertinent documents 
unnecessarily precipitated the Board's November 2005 remand.  
Further, as the Board noted in that remand, the presence of 
undated RO-generated documents has further complicated, 
confused, and delayed review of the claim.  The same can be 
said of the January 2005 waiver grant that should have been 
in the file at the time of the Board's November 2005 remand, 
but was not.

The Board also notes that a new, May 2005, formal claim for 
educational benefits is now of record.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Educational benefits under 38 U.S.C. Chapter 34 expired 
on December 31, 1989.

2.  The veteran is not eligible for conversion of his Chapter 
34 Active Duty educational benefits to Chapter 30 benefits.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2005).

2.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has expressed disagreement with the denial of 
educational assistance benefits that he believes he is 
entitled to as a result of his active duty service from 
December 1976 to December 1979.  He argues that he is 
entitled to educational assistance benefits under 38 U.S.C. 
Chapter 34 based on that service.  In the alternative, the 
veteran has argued that he should be given a waiver to 
enroll, and become eligible for, educational assistance 
benefits under 38 U.S.C. Chapter 30.  The record shows that, 
on completion of his active duty in December 1979, the 
veteran served full-time with the Texas Army National Guard 
from September 1983 to February 2003.  His only periods of 
active federal service after his original period from 1976 to 
1979, were from October 1990 to June 1991, when he was 
ordered to federal active duty in support of Operation Desert 
Shield, and from March 2002 to August 2002, when he was again 
ordered to federal active duty, apparently for border duty.  

Vietnam era veterans such as the appellant were eligible for 
educational assistance under Chapter 34 of the United States 
Code.  Eligibility for educational assistance under Chapter 
34 was established for veterans who:

(A) served on active duty for a period of more than 180 
days, any part of which occurred after January 31, 1955, 
and before January 1, 1977, and was discharged or 
released therefrom under conditions other than 
dishonorable;
(B) contracted with the Armed Forces and was enlisted in 
or assigned to a reserve component prior to January 1, 
1977, and as a result of such enlistment or assignment 
served on active duty for a period of more than 180 
days, any part of which commenced within 12 months after 
January 1, 1977, and was discharged or released from 
such active duty under conditions other than 
dishonorable; or
(C) was discharged or released from active duty, any 
part of which was performed after January 31, 1955, and 
before January 1, 1977, or following entrance into 
active service from an enlistment provided for under 
subparagraph (B), because of a service-connected 
disability.

38 U.S.C.A. § 3462(a)(1) (West 2002).

Section 3462 further stipulates that no educational 
assistance shall be afforded an eligible veteran beyond the 
date 10 years after the veteran's last discharge of release 
from active duty after January 31, 1955 (delimiting date).  
Here, the veteran was released from active duty on December 
11, 1979.  While initially eligible for Chapter 34 benefits, 
his eligibility expired on December 12, 1989.  The only 
exception to the 10 year delimiting period is for a veteran 
who was prevented from initiating or completing his/her 
education program because of a physical or mental disability.  
Id.  The record does not show that the veteran met the 
criteria for an extension, or that he applied for one.  In 
any event, by Congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e) 
(West 2002 and Supp. 2005).  Thus, as a matter of law, the 
veteran is not entitled to educational benefits under Chapter 
34, and the law does not provide for any exceptions or 
waivers.  Id.  

The veteran argues in the alternative that he should be 
permitted to convert his unused Chapter 34 benefits to 
Chapter 30 benefits.  If, on December 31, 1989, an individual 
had remaining Chapter 34 educational assistance benefits, and 
met certain additional criteria, he/she may have been 
eligible to "convert" those benefits in order to receive 
educational assistance under Chapter 30 of the United States 
Code.  38 U.S.C.A. § 3011(a)(1)(B) (West Supp. 2005).  That 
law, in pertinent part, specifies that a veteran who is 
entitled to convert remaining benefits under Chapter 34 to 
eligibility under Chapter 30 is a veteran who:  

(B) as of December 31, 1989, is eligible for educational 
assistance benefits under chapter 34 of this title and 
was on active duty at any time during the period 
beginning on October 19, 1984, and ending on July 1, 
1985, continued on active duty without a break in 
service and--
(i) after June 30, 1985, serves at least three years 
of continuous active duty in the Armed Forces; or
(ii) after June 30, 1985, is discharged or released 
from active duty (I) for a service-connected 
disability, for a medical condition which preexisted 
such service on active duty and which the Secretary 
determines is not service connected, for hardship, or 
for a physical or mental condition that was not 
characterized as a disability, as described in 
subparagraph (A)(ii)(I) of this paragraph; (II) for 
the convenience of the Government, if the individual 
completed not less than 30 months of continuous 
active duty after that date; or (III) involuntarily 
for the convenience of the Government as a result of 
a reduction in force, as determined by the Secretary 
of the military department concerned in accordance 
with regulations prescribed by the Secretary of 
Defense or by the Secretary of Homeland Security with 
respect to the Coast Guard when it is not operating 
as a service in the Navy; or
(C) as of December 31, 1989, was eligible for 
educational assistance benefits under chapter 34 of this 
title and--
(i) was not on active duty on October 19, 1984;
(ii) reenlists or reenters on a period of active duty 
after October 19, 1984; and
(iii) on or after July 1, 1985, either--
(I) serves at least three years of continuous 
active duty in the Armed Forces; or
(II) is discharged or released from active duty 
(aa) for a service-connected disability, for a 
medical condition which preexisted such service 
on active duty and which the Secretary 
determines is not service connected, for 
hardship, or for a physical or mental condition 
that was not characterized as a disability, as 
described in subparagraph (A)(ii)(I) of this 
paragraph, 
(bb) for the convenience of the Government, if 
the individual completed not less than 30 months 
of continuous active duty after that date, or 
(cc) involuntarily for the convenience of the 
Government as a result of a reduction in force, 
as determined by the Secretary of the military 
department concerned in accordance with 
regulations prescribed by the Secretary of 
Defense or by the Secretary of Homeland Security 
with respect to the Coast Guard when it is not 
operating as a service in the Navy

38 U.S.C.A. § 3011 (West Supp. 2005).

Applying the law to the facts in this case, the Board finds 
that the veteran does not qualify for conversion of Chapter 
34 benefits to Chapter 30 benefits because he was not on 
active federal duty at any time during the 1980s, and thus 
fails to meet the threshold active duty requirement.  

In sum, the veteran is not entitled to educational benefits 
under either Chapter 34 or Chapter 30.  

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), 
changing the standard for assisting claimants in the 
processing of claims for VA benefits.  However, VA is not 
required to provide to a claimant the assistance called for 
by the VCAA if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Moreover, the VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).  


ORDER

Entitlement to educational assistance benefits under Title 
38, United States Code, Chapter 30 or Chapter 34, is denied.



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


